UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number 0-28572. OPTIMAL GROUP INC. (Exact name of registrant as specified in its charter) Canada 98-0160833 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 de Maisonneuve Blvd. West, Suite 800, (514) 738-8885 Montreal, Quebec, Canada, H3Z 3C1 (Address of principal executive offices and postal code) (Registrant telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes o No x At May 17, 2010 the registrant had 5,148,735 common shares designated as Class “A” shares (without nominal or par value) outstanding. OPTIMAL GROUP INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Financial Statements of (Unaudited) OPTIMAL GROUP INC. Three months ended March 31, 2010 and 2009 (expressed in U.S. dollars) 2 OPTIMAL GROUP INC. Condensed Consolidated Financial Statements Three months ended March 31, 2010 and 2009 (expressed in U.S. dollars) Financial Statements Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss 5 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 3 Table of Contents OPTIMAL GROUP INC. Condensed Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (expressed in thousands of U.S. dollars) March 31, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts and other receivables (net of allowance for doubtful accounts of $461; 2009 - $369) Inventories Prepaid expenses and deposits Current assets related to discontinued operations Balance of sale receivable Property and equipment Intangible assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Bank indebtedness $ $ Accounts payable and accrued liabilities Accounts payable and accrued liabilities related to discontinued operations Income taxes payable Deferred income taxes Long-term debt Shareholders' equity: Share capital Warrants Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss ) ) Contingencies and guarantees (note 9) Basis of presentation and going concern (note 1) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Table of Contents OPTIMAL GROUP INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three months ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except per share amounts) Revenues $ $ Other revenues (note 11 (d)) Expenses: Cost of sales Selling, general and administrative, excluding amortization and stock-based compensation Stock-based compensation pertaining to selling, general and administrative – Research and development Operating leases Amortization (note 11 (f)) Loss from continuing operations before undernoted item ) ) Investment income Loss from continuing operations before income tax ) ) Income tax expense – Net loss from continuing operations ) ) Net earnings from discontinued operations, net of income taxes (note 3) 24 Net loss and comprehensive loss $ ) $ ) Weighted average number of shares: Basic and diluted (Loss) earnings per share: Continuing operations: Basic and diluted ) ) Discontinued operations: Basic and diluted – Net: Basic and diluted ) ) See accompanying notes to unaudited condensed consolidated financial statements. 5 Table of Contents OPTIMAL GROUP INC. Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) Three months ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars) Class "A" shares Addi- tional paid-in Accu- mulated other compre- hensive Number Dollars Warrants capital Deficit loss Total Balance, December 31, 2009 $ ) $ ) $ Net loss – ) – ) Balance, March 31, 2010 $ ) $ ) $ Balance, December 31, 2008 $ ) $ ) $ Stock-based compensation – Net loss – ) – ) Balance, March 31, 2009 $ ) $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Table of Contents OPTIMAL GROUP INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars) Cash flows (used in) from operating activities: Net loss $ ) $ ) Add earnings from discontinued operations ) ) Net loss from continuing operations ) ) Adjustments for items not affecting cash: Amortization Deferred income taxes ) Stock-based compensation – Foreign exchange ) ) Net change in operating assets and liabilities (note 11(a)) Operating cash flows used in discontinued operations ) Cash flows (used in) from financing activities: Decrease in bank indebtedness ) ) Repayment of long-term debt ) Cash flows (used in) from investing activities: Purchase of property, equipment and intangible assets ) ) Net proceeds from maturity of short-term investments — Proceeds from disposition of payment processing businesses — Proceeds from balance of sale receivable Transaction costs related to business acquisitions and disposals — ) ) Effect of exchange rate changes on cash and cash equivalents during the period ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information (note 11) See accompanying notes to unaudited condensed consolidated financial statements. 7 Table of Contents OPTIMAL GROUP INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Periods ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except share and per share amounts) 1. Basis of presentation and going concern: These condensed consolidated financial statements have been prepared by management in accordance with U.S. generally accepted accounting principles (U.S. GAAP).The unaudited condensed consolidated financial statements reflect all adjustments which, in the opinion of management, are necessary to present a fair statement of the results of the interim periods.With the exception of changes referred to in note2, these interim condensed consolidated financial statements follow the same accounting policies and methods of their application as described in note4 and note 25 to the annual audited consolidated financial statements for the year ended December31, 2009.The interim condensed consolidated financial statements do not include all disclosures required for annual financial statements and should be read in conjunction with the most recent annual audited consolidated financial statements of Optimal Group Inc. (the "Company") as at and for the year ended December 31, 2009. The accompanying condensed consolidated financial statements have been prepared on a going-concern basis in accordance with U.S. GAAP. The going-concern basis of presentation assumes that the Company will continue its operations for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of business. The Company incurred a net loss from continuing operations of $67,750 for the year ended December 31, 2009 and $9,835 for the quarter ended March 31, 2010 and a net cash outflows from operating activities excluding discontinued operations of $19,794 for the year ended December 31, 2009 and $2,506 for the quarter ended March 31, 2010. The recent banking and financial crisis and the global economic recession have created an extremely challenging retail and economic environment in the United States, Canada and Europe, which has negatively impacted the Company’s operating performance and potentially that of our customers and suppliers. The Company’s ability to continue as a going concern depends on the success of management’s plans to overcome these conditions, ultimately achieve positive cash flows from operations and become profitable. The Company currently funds the majority of its operations from its cash and cash equivalents and bank indebtedness. The majority of its bank indebtedness is based on qualifying accounts receivable and is otherwise not fully available to be drawn on during seasonal low sales periods due to the lack of accounts receivable available at the time. The Company has been unable to secure any new significant sources of financing not secured by accounts receivable which will be required during low seasonal sales periods of the year. The Company’s balance of cash and cash equivalents generally decreases during the second and third quarters of the year, as cash is used to fund product development and production, and increases in the fourth and first quarters in connection with the shipping and collection periods. During the first quarter of 2010, the cash and cash equivalents decreased which is contrary to the usual trend for a first quarter. 8 Table of Contents OPTIMAL GROUP INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Periods ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except share and per share amounts) 1. Basis of presentation and going concern (continued): If operating performance continues its current trend, the Company will require financing in order to meet its cash flow requirements and fund its operations especially during the second and third quarters of 2010. However, additional financing may not be available in amounts or on terms that are acceptable to the Company. Without financing, the Company may be unable to fund product development and the production of inventory required for sales in the third and fourth quarters and therefore will not be able to capitalize on potential future sales. Refer to note 15, for the details of a take-over bid to purchase the Company's outstanding shares, which is being supported by the Company. If the Company is unable to obtain additional financing in the near term, it may be required to curtail operations in order to offset the lack of available funding, which could have a material adverse impact on the Company, and, consequently, there is a substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not reflect adjustments that would be necessary if the going concern basis was not appropriate.If the going concern basis was not appropriate for these condensed consolidated financial statements, then significant adjustments would be necessary in the carrying value of assets and liabilities, the reported revenues and expenses, and the balance sheet classifications used. The appropriateness of the going concern basis is dependent upon, among other things, future profitable operations, the ability to negotiate new sources of financing, and the ability to generate sufficient cash from operations and financing arrangements to meet its obligations. The results of certain payment processing portfolios which were sold in 2009 are presented separately under discontinued operations in the condensed consolidated statements of operations and comprehensive loss for the current and prior periods.The balance sheet also presents the assets and liabilities related to the discontinued operations separately at the end of the current period and the prior year. The effect of the takeover transaction as described in note 15 on the Company's financial position and future cash flows was not considered in the preparation of the condensed consolidated financial statements for the period ended March 31, 2010. 9 Table of Contents OPTIMAL GROUP INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Periods ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except share and per share amounts) 2. Changes in accounting policies: (a) New accounting policies: Effective January 1, 2010, the Company adopted the Statement of Financial Accounting Standards (SFAS) No.166, Accounting for Transfers of Financial Assets, which was primarily codified into FASB ASC Topic 860, Transfers and Servicing. SFASNo. 166 amends SFAS No.140, Accounting for the Transfers and Servicing of Financial Assets and the Extinguishments of Liabilities, and seeks to improve the relevance and comparability of the information that a reporting entity provides in its financial statements about transfers of financial assets; the effects of the transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. SFASNo. 166 eliminates the concept of a qualifying special-purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets. SFAS No.166 is effective for interim and annual reporting periods beginning after November15, 2009. The adoption of this standard did not have an impact on the Company’s consolidated financial statements. 3. Business disposals: Sale of Payment Processing Portfolios: On February 2, 2009, the Company entered into an agreement with a buyer, giving the Company the right to cause the buyer to purchase, and giving the buyer the right to cause the Company to sell, a portfolio of residual payments from merchants processing credit card-present transactions. In substance, the transaction represented the sale of a portfolio of residual payments from merchants processing credit card-present transactions for proceeds of approximately $11,000. The aggregate amount of monthly residuals earned on the portfolio, net of a service fee, will be set off against and will reduce the balance of sale receivable. The agreement established that the calculation be based on the results of this portfolio from November 2008 onwards. The adjustment of $1,077 for the amount earned between November 2008 to the transaction date is reflected as a reduction to the proceeds. The discounted balance of sale receivable is increased monthly by a rate of interest of 1% per month.The interest income earned on the balance of sale receivable is included in other income on the condensed consolidated statement of operations and comprehensive loss. The Company's right to cause the buyer to purchase (to effectively settle the balance of sale) may be exercised any time on or after February 2, 2011.The buyer's right to cause the Company to sell the portfolio (to effectively settle the balance of sale) may be exercised at any time up to December 31, 2014.Under the terms of this agreement, the Company has also received a warrant, exercisable for a nominal consideration, giving the Company the right to acquire treasury shares, representing up to 3.5% of the outstanding shares of the purchaser, if the purchase price is not settled prior to specified dates. 10 Table of Contents OPTIMAL GROUP INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Periods ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except share and per share amounts) 3. Business disposals (continued): During fiscal 2009, the monthly residuals earned on the underlying portfolio, which are applied to the balance of sale receivable, decreased significantly compared to amounts initially forecasted. During the fourth quarter of 2009, the Company concluded that the asset was impaired and, based on the present value of estimated future cash flows, recorded a provision of $6,504 to write down the receivable to its estimated recoverable amount of $3,500. If the monthly residuals earned on the underlying portfolio decrease significantly compared to the revised forecast, this asset could become further impaired in the near term. Effective February 4, 2009, the Company sold a portfolio of merchant processing contracts and associated sales channel contracts for a cash consideration of approximately $1,035. On October 31, 2009, the Company entered into an agreement to dispose of the contractual rights relating to a U.S. “card-present” portfolio of merchants forming part of its remaining payment processing business. Proceeds on sale comprised a total cash consideration of up to $300 payable on an earn-out basis over the two-year period following closing of the transaction, and the assumption of certain liabilities. At March 31, 2010, the Company continues to operate one merchant portfolio that previously formed part of the payment processing segment. The results of operations for these disposed businesses are included in discontinued operations in the condensed consolidated statements of operations and comprehensive loss, and the remaining assets and liabilities of these segments are classified as discontinued in the consolidated balance sheets. 11 Table of Contents OPTIMAL GROUP INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Periods ended March 31, 2010 and 2009 (expressed in thousands of U.S. dollars, except share and per share amounts) 3. Business disposals (continued): Sale of Payment Processing Portfolios (continued): The following table summarizes the book value of the assets and liabilities relating to the businesses sold during fiscal 2009: March 31, Current assets: Accounts receivable $ Inventories 74 Long-term assets: Property and equipment 72 Intangible assets Net assets sold Proceeds from sale, net of transaction cost of $58 and adjustments of$1,019 Net loss on sale of net assets $ ) The summarized results of operations of the businesses disposed of are as follows: March 31, March 31, Revenues $
